                                                                        The Honorable:                           Brian D. Lynch
                                                                        Chapter 7
                                                                        Location:                                        Tacoma
                                                                        Hearing Date:
                                                                        Hearing Time:
                                                                        Response Date:



                                           UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF WASHINGTON


       In re: CONWAY, HEIDI RAE                               §    Case No. 18-41359
                                                              §
                                                              §
                                                              §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Kathryn A. Ellis, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $305,079.27                             Assets Exempt:      $136,360.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $816.75                  Claims Discharged
                                                                   Without Payment:      $55,451.23


      Total Expenses of Administration:     $865.58




               3) Total gross receipts of $1,682.33 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $1,682.33 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
          Case 18-41359-BDL               Doc 26      Filed 03/07/19   Ent. 03/07/19 13:44:25         Pg. 1 of 10
                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $233,729.99                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00              $865.58              $865.58              $865.58


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $28,750.36           $37,564.64           $37,564.64              $816.75


   TOTAL DISBURSEMENTS                           $262,480.35           $38,430.22           $38,430.22             $1,682.33




                 4) This case was originally filed under chapter 7 on 04/18/2018. The case was pending for 10
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        02/21/2019                        By: /s/ Kathryn A. Ellis
                                                                            Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
          Case 18-41359-BDL            Doc 26      Filed 03/07/19      Ent. 03/07/19 13:44:25         Pg. 2 of 10
                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 avoidance claim                                                                                1141-000                              $1,682.33

                             TOTAL GROSS RECEIPTS                                                                                     $1,682.33

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       Discover Financial            4110-000                 $4,566.29                       NA                NA                  NA

      N/F       Santander Consumer,           4110-000                $21,840.68                       NA                NA                  NA
                USA
      N/F       Wells Fargo Hm                4110-000              $203,468.41                        NA                NA                  NA
                Mortgag
      N/F       Worlds Foremost Bank          4110-000                 $3,854.61                       NA                NA                  NA
                N

                   TOTAL SECURED                                    $233,729.99                     $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-41359-BDL                  Doc 26        Filed 03/07/19           Ent. 03/07/19 13:44:25           Pg. 3 of 10
EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS            CLAIMS                 CLAIMS           CLAIMS
   PAYEE                                 TRAN.         SCHEDULED          ASSERTED               ALLOWED            PAID
                                         CODE

 Trustee, Fees - Kathryn A. Ellis       2100-000                 NA            $420.58             $420.58            $420.58

 Trustee, Expenses - Kathryn A. Ellis   2200-000                 NA             $65.00              $65.00             $65.00

 Charges, U.S. Bankruptcy Court         2700-000                 NA            $350.00             $350.00            $350.00

 Banking and Technology Service         2600-000                 NA             $30.00              $30.00             $30.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA            $865.58             $865.58            $865.58
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                               UNIFORM           CLAIMS              CLAIMS           CLAIMS                 CLAIMS
         PAYEE
                              TRAN. CODE       SCHEDULED            ASSERTED         ALLOWED                  PAID

                                                             None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                   CLAIMS
                                                   UNIFORM       CLAIMS
 CLAIM                                                                            ASSERTED          CLAIMS      CLAIMS
                        CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                          (from Proofs of     ALLOWED       PAID
                                                    CODE     (from Form 6E)
                                                                                    Claim)


                                                             None




UST Form 101-7-TDR ( 10 /1/2010)
            Case 18-41359-BDL            Doc 26       Filed 03/07/19   Ent. 03/07/19 13:44:25        Pg. 4 of 10
 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                      UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS               CLAIMS
 CLAIM NO.        CLAIMANT             TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED                PAID
                                       CODE      (from Form 6F)
                                                                        Claim)

     1       Discover Bank            7100-000             $0.00          $2,909.74     $2,909.74             $63.27
             Discover Products Inc.

     2       OneMain                  7100-000         $5,327.00          $5,632.56     $5,632.56            $122.46


     3       Comenity Capital         7100-000           $658.91            $400.04      $400.04               $8.70
             Bank/Paypal Credit

     4       US Cellular              7100-000         $2,258.11          $2,339.11     $2,339.11             $50.86


     5       Richard Bomhoff Jr.      7100-000             $0.00         $21,666.09    $21,666.09            $471.07


     6       Richard Bomhoff Jr.      7100-000             $0.00              $0.00          $0.00             $0.00


     7       Richard Bomhoff Jr.      7100-000             $0.00              $0.00          $0.00             $0.00


     8       Capital One Bank         7100-000             $0.00          $2,813.67     $2,813.67             $61.18
             (USA) NA - Cabela's
             Club Visa

     9       Becket and Lee LLP       7100-000         $1,803.00          $1,803.43     $1,803.43             $39.21


    N/F      Caine & Weiner           7100-000             $0.00                NA             NA                NA


    N/F      Capital One              7100-000         $1,733.25                NA             NA                NA


    N/F      Chase Card Services      7100-000             $0.00                NA             NA                NA


    N/F      Chase Card Services      7100-000             $0.00                NA             NA                NA


    N/F      Credit One Bank          7100-000             $0.00                NA             NA                NA


    N/F      ERC/Enhanced             7100-000           $165.00                NA             NA                NA
             Recovery Corp

    N/F      Elan Financial Service   7100-000         $2,660.00                NA             NA                NA


    N/F      Grimm Coll               7100-000         $3,378.00                NA             NA                NA


    N/F      OneMain                  7100-000        $10,444.00                NA             NA                NA


UST Form 101-7-TDR ( 10 /1/2010)
          Case 18-41359-BDL            Doc 26    Filed 03/07/19     Ent. 03/07/19 13:44:25    Pg. 5 of 10
    N/F     Progressive Insurance   7100-000          $323.09             NA              NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                        $28,750.36      $37,564.64      $37,564.64          $816.75




UST Form 101-7-TDR ( 10 /1/2010)
          Case 18-41359-BDL          Doc 26    Filed 03/07/19   Ent. 03/07/19 13:44:25   Pg. 6 of 10
                                                           Form 1
                                                                                                                                                        Exhibit 8
                                       Individual Estate Property Record and Report                                                                     Page: 1

                                                        Asset Cases
Case No.:    18-41359                                                                       Trustee Name:      (670270) Kathryn A. Ellis
Case Name:        CONWAY, HEIDI RAE                                                         Date Filed (f) or Converted (c): 04/18/2018 (f)
                                                                                            § 341(a) Meeting Date:       05/15/2018
For Period Ending:        02/21/2019                                                        Claims Bar Date:      09/14/2018

                                   1                                2                      3                      4                    5                     6

                           Asset Description                    Petition/          Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)      Unscheduled         (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                 Values                  Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                 Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                            and Other Costs)

    1       residence                                           278,708.00                          0.00                                    0.00                          FA

    2       2017 Volkswagen Jetta                                17,500.00                          0.00                                    0.00                          FA

    3       misc. household goods and furnishings                   2,000.00                        0.00                                    0.00                          FA

    4       2 printers, file cabinet, shredder                          500.00                      0.00                                    0.00                          FA

    5       electronics                                                 750.00                      0.00                                    0.00                          FA

    6       quarter collection, Emmit Kelly clowns                      600.00                     60.00                                    0.00                          FA

    7       instruments, sporting goods, piano                      1,000.00                     100.00                                     0.00                          FA

    8       firearms                                                    300.00                     30.00                                    0.00                          FA

    9       clothing                                                    500.00                      0.00                                    0.00                          FA

   10       jewelry                                                 1,000.00                        0.00                                    0.00                          FA

   11       2 dogs                                                      500.00                   200.00                                     0.00                          FA

   12       massager, 2 refridgerators, freezer,                        360.00                      0.00                                    0.00                          FA
            smoker

   13       Great NW FCU ****8408                                       661.27                   161.27                                     0.00                          FA

   14       term life insurance policy                                    0.00                      0.00                                    0.00                          FA

   15       10 chickens                                                  50.00                     50.00                                    0.00                          FA

   16       small family garden                                           0.00                      0.00                                    0.00                          FA

   17       fishing poles and crab pots                                 600.00                   110.00                                     0.00                          FA

   18       chicken fees, dog food, weed killer                          50.00                     50.00                                    0.00                          FA

   19       avoidance claim                                         1,682.33                    1,682.33                               1,682.33                           FA

   19       Assets Totals (Excluding unknown values)           $306,761.60                     $2,443.60                              $1,682.33                     $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR):                                   Current Projected Date Of Final Report (TFR):             10/31/2018 (Actual)




              Case( 1018-41359-BDL
UST Form 101-7-TDR     /1/2010)                            Doc 26       Filed 03/07/19             Ent. 03/07/19 13:44:25                   Pg. 7 of 10
                                                              Form 2                                                                             Exhibit 9
                                                                                                                                                 Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              18-41359                                         Trustee Name:                       Kathryn A. Ellis (670270)
Case Name:             CONWAY, HEIDI RAE                                Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***7250                                       Account #:                          ******3266 Checking Account
For Period Ending: 02/21/2019                                           Blanket Bond (per case limit): $78,753,461.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                    4                                 5                 6                      7

 Trans.     Check or       Paid To / Received From          Description of Transaction          Uniform       Deposit         Disbursement        Account Balance
  Date       Ref. #                                                                            Tran. Code       $                   $

 06/11/18     {19}     Great Northwest Federal Credit    creditor's disgorgement of            1141-000            1,682.33                                   1,682.33
                       Union                             preferential transfer

 06/29/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                  10.00                1,672.33
                                                         Fee

 07/31/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                  10.00                1,662.33
                                                         Fee

 08/31/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                  10.00                1,652.33
                                                         Fee

 11/30/18     101      Kathryn A. Ellis                  Combined trustee compensation &                                                485.58                1,166.75
                                                         expense dividend payments.

                                                         Claims Distribution - Mon, 09-17-     2100-000                                                       1,166.75
                                                         2018

                                                                                   $420.58

                                                         Claims Distribution - Mon, 09-17-     2200-000                                                       1,166.75
                                                         2018

                                                                                      $65.00

 11/30/18     102      Clerk of the Court                Distribution payment - Dividend       2700-000                                 350.00                 816.75
                                                         paid at 100.00% of $350.00; Claim
                                                         # ; Filed: $350.00

 11/30/18     103      Discover Bank Discover Products   Distribution payment - Dividend       7100-000                                  63.27                 753.48
                       Inc.                              paid at 2.17% of $2,909.74; Claim
                                                         # 1; Filed: $2,909.74

 11/30/18     104      OneMain                           Distribution payment - Dividend       7100-000                                 122.46                 631.02
                                                         paid at 2.17% of $5,632.56; Claim
                                                         # 2; Filed: $5,632.56

 11/30/18     105      Comenity Capital Bank/Paypal      Distribution payment - Dividend       7100-000                                   8.70                 622.32
                       Credit                            paid at 2.17% of $400.04; Claim #
                                                         3; Filed: $400.04

 11/30/18     106      US Cellular                       Distribution payment - Dividend       7100-000                                  50.86                 571.46
                                                         paid at 2.17% of $2,339.11; Claim
                                                         # 4; Filed: $2,339.11

 11/30/18     107      Richard Bomhoff Jr.               Distribution payment - Dividend       7100-000                                 471.07                 100.39
                                                         paid at 2.17% of $21,666.09;
                                                         Claim # 5; Filed: $21,666.09

 11/30/18     108      Capital One Bank (USA) NA -       Distribution payment - Dividend       7100-000                                  61.18                  39.21
                       Cabela's Club Visa                paid at 2.17% of $2,813.67; Claim
                                                         # 8; Filed: $2,813.67

 11/30/18     109      Becket and Lee LLP                Distribution payment - Dividend       7100-000                                  39.21                    0.00
                                                         paid at 2.17% of $1,803.43; Claim
                                                         # 9; Filed: $1,803.43

                                                                                        Page Subtotals:         $1,682.33         $1,682.33        true




                 Case 18-41359-BDL
{ } Asset Reference(s)                      Doc
                       UST Form 101-7-TDR ( 10     26
                                               /1/2010)              Filed 03/07/19              Ent. 03/07/19 13:44:25         Pg.
                                                                                                                  ! - transaction has 8
                                                                                                                                      notof 10cleared
                                                                                                                                          been
                                                           Form 2                                                                            Exhibit 9
                                                                                                                                             Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 18-41359                                     Trustee Name:                  Kathryn A. Ellis (670270)
Case Name:                CONWAY, HEIDI RAE                            Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***7250                                   Account #:                     ******3266 Checking Account
For Period Ending: 02/21/2019                                          Blanket Bond (per case limit): $78,753,461.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                 6                        7

 Trans.        Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit          Disbursement         Account Balance
  Date          Ref. #                                                                   Tran. Code       $                    $

                                           COLUMN TOTALS                                                     1,682.33             1,682.33                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                0.00
                                           Subtotal                                                          1,682.33             1,682.33
        true
                                                 Less: Payments to Debtors                                                            0.00

                                           NET Receipts / Disbursements                                     $1,682.33          $1,682.33


                                                                                                                                               false




                 Case 18-41359-BDL
{ } Asset Reference(s)                      Doc
                       UST Form 101-7-TDR ( 10     26
                                               /1/2010)             Filed 03/07/19         Ent. 03/07/19 13:44:25         Pg.
                                                                                                            ! - transaction has 9
                                                                                                                                notof 10cleared
                                                                                                                                    been
                                                     Form 2                                                                     Exhibit 9
                                                                                                                                Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         18-41359                                     Trustee Name:                   Kathryn A. Ellis (670270)
Case Name:        CONWAY, HEIDI RAE                            Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7250                                   Account #:                      ******3266 Checking Account
For Period Ending: 02/21/2019                                  Blanket Bond (per case limit): $78,753,461.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                         NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******3266 Checking Account                         $1,682.33          $1,682.33                    $0.00

                                                                                   $1,682.33                $1,682.33               $0.00




             Case(1018-41359-BDL
UST Form 101-7-TDR   /1/2010)                   Doc 26       Filed 03/07/19        Ent. 03/07/19 13:44:25                  Pg. 10 of 10
